Citation Nr: 0931015	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  06-15 258	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
January 2006 Board of Veterans' Appeals (Board) decision that 
denied reopening of previously denied claims for service 
connection for malaria, service connection for a bilateral 
ear disability, and prisoner of war (POW) status.


REPRESENTATION

Moving party represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The moving party served on active duty from December 1941 to 
May 1942, and from August 1945 to December 1945.


This appeal comes before the Board on motion by the moving 
party, alleging CUE in a Board decision dated in January 
2006.  The 2006 Board decision was on the appeal of decisions 
by the United States Department of Veterans Affairs (VA) 
Regional Office (RO) in Manila, the Republic of the 
Philippines.  In a July 2003 rating decision, the RO denied 
the moving party's request to reopen previously denied claims 
for service connection for malaria and a bilateral ear 
disorder.  In an April 2004 decision, the RO denied the 
moving party's request to reopen a previously denied claim 
for POW status.


FINDINGS OF FACT

1.  In a January 2006 decision, the Board denied reopening of 
previously denied claims for service connection for malaria, 
service connection for a bilateral ear disability, and POW 
status.

2.  In the January 2006 Board decision, the correct facts, as 
known at the time, were before the Board, and the Board 
correctly applied the existing statutory and regulatory 
provisions.


CONCLUSION OF LAW

The January 2006 Board decision denying reopening of 
previously denied claims for service connection for malaria, 
service connection for a bilateral ear disability, and 
prisoner of war (POW) status, was not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 1711 (West 2002); 
38 C.F.R. § 20.1400-20.1411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A decision by the Board is subject to revision on the grounds 
of CUE.  If evidence establishes the error, a prior decision 
shall be reversed or revised.  38 U.S.C.A. § 1711.  The 
moving party has filed a motion to reverse or revise, on the 
grounds of CUE, a January 2006 Board decision denying 
reopening of previously denied claims for service connection 
for malaria, service connection for a bilateral ear 
disability, and POW status.  In March 2006, the moving party 
alleged that there was CUE in the January 2006 Board 
decision.

A motion to revise a Board decision is not a claim for 
benefits, but rather is a request to reverse or revise a 
prior decision.  Such a motion is not subject to the 
requirements of 38 U.S.C.A. § 5100 et. seq. that impose on VA 
duties to notify and assist a claimant.  38 C.F.R. 
§ 20.1411(d); see Livesay v. Principi, 15 Vet. App. 165 
(2001).

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-20.1411.  The motion alleging CUE in 
a prior Board decision must set forth clearly and 
specifically the alleged errors of fact or law in the Board 
decision, the legal or factual basis for such allegations, 
and why the result would have been different but for the 
alleged error.  38 C.F.R. § 20.1404(b).  The implementing 
regulation defines CUE as a very specific and rare kind of 
error, of fact or law, that, when called to the attention of 
later reviewers, compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Generally, either 
the correct facts, as they were known at the time, were not 
before the Board, or the statutory and regulatory provisions 
extant at the time were incorrectly applied.  38 C.F.R. § 
20.1403(a).

A determination of CUE in a prior Board decision must be 
based on the record and the law that existed when that 
decision was made. 38 C.F.R. § 20.1403(b)(1).  Subsequently 
developed evidence may not be considered in determining 
whether error existed in the prior decision.  Porter v. 
Brown, 5 Vet. App. 233, 235-36 (1993).

Examples of situations that are not CUE are: (1) a new 
medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision, (2) the Secretary's failure 
to fulfill the duty to assist, and (3) a disagreement as to 
how the facts were weighed or evaluated.  38 C.F.R. § 
20.1403(d).  CUE does not include the otherwise correct 
application of a statute or regulation where, subsequent to 
the Board decision challenged, there has been a change in the 
interpretation of the statute or regulation.  38 C.F.R. § 
20.1403(e).  

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be CUE.  38 C.F.R. § 
20.1403(c).  The "benefit of the doubt" rule of 38 U.S.C.A. 
5107(b) does not apply to a Board decision on a motion to 
revise a Board decision due to CUE.  38 C.F.R. § 20.1411(a).

Under the law in effect at the time of the January 2006 Board 
decision, service connection was established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).  In the case of certain tropical diseases, including 
malaria, service connection was presumed to have been 
incurred in service if the disease became manifest to a 
compensable degree within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2005).

Under the law in effect in January 2006, status as a former 
POW allowed for service connection to be presumed for certain 
diseases, including post-traumatic osteoarthritis, for which 
the moving party has previously claimed service connection.  
38 U.S.C.A. § 1112(b) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.309(c)(2005).  For VA benefits purposes, a prisoner of 
war was a person who, while serving in the active military, 
naval or air service, was forcibly detained or interned in 
the line of duty by an enemy or foreign government, the 
agents of either, or a hostile force.  VA accepted the 
findings of the appropriate service department that a person 
was a POW during a period of war unless a reasonable basis 
existed for questioning it.  38 U.S.C.A. § 101(32) (West 
2002); 38 C.F.R. § 3.1(y) (2005).

In decisions dated in April 1991, the Board denied service 
connection for malaria and a bilateral ear disorder, and 
found that the moving party was not a former POW for VA 
benefits purposes.  Under the law in effect in January 2006, 
when the Board denied a claim, the claim could not be 
reopened unless new and material evidence with respect to 
that claim was presented or secured.  38 U.S.C.A. §§ 5108, 
7104(b) (West 2002).  The United States Court of Appeals for 
Veterans Claims (Court) has ruled that, if the Board 
determines that new and material evidence has been submitted, 
the case must be reopened and evaluated in light of all of 
the evidence, both new and old.  Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

Under the law in effect in January 2006, new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2005).

In order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the last time that the claim was finally disallowed on 
any basis (not only since the last time that the was 
disallowed on the merits).  Evans v. Brown, 9 Vet. App. 273 
(1996).  The most recent final disallowance of the moving 
party's claims for service connection for malaria and a 
bilateral hearing disorder, and his claim for POW status, 
were the Board's decisions in April 2001.  In the January 
2006 decision, the Board considered whether new and material 
evidence has been submitted since those decisions.

The evidence of record at the time of January 2006 Board 
decision included service treatment records, other service 
records, records of medical treatment of the moving party 
after separation from service, statements from the moving 
party and persons who know the moving party.

With respect to the claim to reopen a claim for service 
connection for malaria, in the January 2006 decision, the 
Board discussed the evidence in the claims file before and 
after the April 1991 denial of that claim.  The Board noted 
that service treatment records did not show any evidence that 
the moving party had malaria.  


The Board noted that the moving party reported in 1956 a 
history of malaria in 1942.  The Board reviewed statements 
from 1952 and 1960 from persons who reported knowing the 
moving party, and remembered that the moving party had been 
sick with malaria during service in the 1940s.  The Board 
noted that evidence received after April 1991 included more 
statements from the moving party about his history of having 
malaria in the 1940s, and more statements to that effect from 
persons who know him.  The Board found that the new evidence 
did not include any medical evidence that the moving party 
had malaria during active service, nor any evidence that the 
moving party had current malaria or current disability 
residual to malaria.  The Board concluded that the new 
evidence did not raise a reasonable possibility of 
substantiating a service connection claim; and the Board 
denied reopening of a claim.

With respect to the claim to reopen a claim for service 
connection for a bilateral ear disorder, in the January 2006 
decision, the Board discussed the evidence in the claims file 
before and after the April 1991 denial of that claim.  The 
Board noted that service treatment records did not show any 
evidence that the moving party had any ear disorder.  The 
Board noted medical records reflecting treatment of the 
moving party in the 1970s for impacted cerumen in both ears.  
The Board related that, after April 1991, the moving party 
providing new statements indicating that he had experienced 
an ear disorder during service in the 1940s.  The Board noted 
that persons who report knowing the moving party had written 
since April 1991 that the moving party had ear problems 
during service in the 1940s.  The Board found that, in light 
of medical evidence of healthy ears at the time of separation 
from service, the new evidence did not raise a reasonable 
possibility of substantiating a service connection claim.  
The Board denied reopening of a claim.

With respect to the claim to reopen a claim for POW status, 
in the January 2006, decision, the Board discussed the 
evidence in the claims file before and after the April 1991 
denial of that claim.  The Board noted the assembled military 
records with respect to the moving party's military service 
history.  The Board noted statements from the moving party, 
and from persons who report knowing him, recounting a history 
of the moving party being a POW during two periods in the 
1940s.  The Board noted that additional claimant and witness 
statements regarding that history were received after April 
1991.  The Board found that no military recognition of the 
claimed POW status had been added after April 1991.  The 
Board therefore found that the new evidence did not raise a 
reasonable possibility of substantiating a claim for POW 
status.  The Board denied reopening of a claim for such 
status.

In the March 2006 CUE motion, the moving party asserted that 
the Board, in the January 2006 decision, had not adequately 
considered one of the statements from persons who know him.  
In another March 2006 statement, the moving party contended 
that the Board, in the January 2006 decision, had interpreted 
the facts in the case incorrectly.

Disagreement as to how the Board weighed or evaluated the 
facts in the case does not constitute CUE.  The record does 
not show that the correct facts in this case, as they were 
known in January 2006, were not before the Board.  The record 
does not indicate that the January 2006 Board decision 
contained any clear error of fact or law of a type that can 
be considered CUE.  The Board therefore denies the motion to 
reverse or revise that decision based on CUE.


ORDER

The motion for reversal or revision of the January 2006 Board 
decision on the basis of CUE is denied.




                       
____________________________________________
	M. E. LARKIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



